DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15 are drawn to methods of quantifying the mapping of sensory areas in the brain including applying a spherical conformal mapping process using an area preserving surface flattening method, classified in A61B5/055, A61B5/0042,  A61B5/4064, G06T7/0012, G01R33/5608, G16H30/40, G01R33/4806, G06T2207/10088, G06T2207/30016, G16H50/20, and at least A61B 2090/374 separate from invention II. 
Claims 16-20 are drawn to a system for mapping sensory areas of the brain, classified in A61B5/055, A61B5/0042, A61B5/4064, G06T7/0012, G01R33/5608, G16H30/40, G01R33/4806, G06T2207/10088, G06T2207/30016, and G16H50/20. 
Method I includes distinct species which, if invention I is selected, requires an election of one of the patentably distinct species identified herein. 
 	
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as one where the spherical conformal mapping processes to flatten cortical surfaces in the cortical map to a unit disk are not required, as invention II does not include this function as executable instructions stored in the memory. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their divergent classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require different fields of search (for example, searching different classes/subclasses or electronic sources, or employing different search queries);
(d) The prior art applicable to one invention would likely not be applicable to another invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
Invention I prescribes patentably distinct species:
I(A)	 A method of quantifying the mapping of sensory areas of the brain including the acquisition of functional magnetic resonance imaging data of a patient to generate sensory data and a cortical map, the application of an area preserving surface flattening method of cortical surfaces in the cortical map into a unit disk, the removal of noise in the cortical map, the generation of a quasiconformal map based on the sensory data, the generation of a Beltrami coefficient map based on the quasiconformal map, and the generation of a numerical metric based on the quasiconformal map corresponding to claims 1-9, and [0012] as elements of a first embodiment.  
I(B)  	A method for using an area preserving surface flattening method, comprising, in addition to the functions of the methods of I(A), delivering treatment to a patient based on the numerical metric generated from  the Beltrami coefficient map, and absent the acquisition of functional magnetic resonance imaging data, corresponding to claims 10-15, and [0013] as elements of an alternate embodiment. 
All citations to the paragraphs as numbered in applicant’s pre-grant publication.
The species are independent or distinct because they correspond to separate embodiments of the invention and recite mutually exclusive characteristics related to the application of the methods. Specifically, I(A) includes the acquisition of functional magnetic resonance image data that is absent in species I(B). Further, I(B) includes delivering treatment to a patient based on the numerical data generated from the area preserving surface flattening method, which is not an intended use of the numerical data generated in species I(A). Additionally, as pertaining to the relationship between the quasiconformal and Beltrami coefficient maps, species I(A) generates the Beltrami coefficient map based on the quasiconformal map, whereas species I(B) reconstructs a quasiconformal map based on the Beltrami coefficient map. Therefore, the difference in the sequence of events would likely result in prior art for I(A) not reading on I(B). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
(a) the species have acquired a separate status in the art in view of their divergent subject matter
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(c) the prior art applicable to one species would not likely be applicable to the other species. 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.
Conducting a search for I(A) will require more focus on functional magnetic resonance imaging and associated processing techniques for diagnosis, while species I(B) requires an additional search in magnetic resonance imaging for treatment purposes. 
If invention I is elected, applicant is required under 35 U.S.C. 121 to elect a single disclosed species I(A) or I(B), or  a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (and election of a species should invention I be elected) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a),
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793   
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793